PER CURIAM.
Defendant was convicted of grand larceny, and now appeals, insisting that the evidence is insufficient to support the verdict. The jury passed upon its sufficiency, and the trial court also did, when it denied a motion for a new trial. Under these circumstances, this court will not hold the evidence insufficient to support the verdict, unless defendant’s guilt has no support therein. In this case a larceny of a horse and cart was committed. A short time thereafter the defendant was seen in possession of the property, traveling rapidly away from the scene of the larceny. At this time, when seen, he acted suspiciously, as though trying to evade identification. A few hours thereafter he was *295arrested twenty-three miles from the scene of the larceny, still traveling in an opposite direction, with the property in his possession. When arrested he made false statements in explanation of his possession. Upon this state of facts, we will not disturb the verdict of the jury. Judgment and order affirmed